Appeal from an order of the Monroe County Court (Frank P Geraci, Jr., J.), entered October 4, 2004. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). Contrary to the contention of defendant, County Court’s determination of his risk level is supported by the requisite clear and convincing evidence (see § 168-n [3]). The case summary of the Board of Examiners of Sex Offenders indicates that the victims reported to the police that defendant touched them under their clothing and forced them to engage in sexual contact with either defendant or each other (see generally id.), and defendant does not dispute that he denied responsibility and refused treatment. Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Kehoe and Hayes, JJ.